Case: 20-11139       Document: 00515967182            Page: 1      Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                               August 5, 2021
                                     No. 20-11139                              Lyle W. Cayce
                                   Summary Calendar                                 Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Cesar Guerrerro Fernandez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:18-CR-426-9


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Cesar Guerrerro Fernandez has
   moved to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
   (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Guerrerro
   Fernandez has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-11139     Document: 00515967182          Page: 2   Date Filed: 08/05/2021




                                   No. 20-11139


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2